Citation Nr: 9930444	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for neuralgia of 
the right inguinal hernia incision, status post revision of 
ilioinguinal and iliohypogastric nerves, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right 
inguinal herniorrhaphy.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1996.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
increased evaluations for neuralgia of the right inguinal 
hernia incision, status post revision of ilioinguinal and 
iliohypogastric nerves, and for a right inguinal 
herniorrhaphy, were denied.

In his November 1998 substantive appeal (VA Form 9), the 
veteran indicated in Box 8 that he wished to appear 
personally at a hearing before a member of the Board 
appearing at the local RO.  Accordingly, in August 1999, the 
RO scheduled the veteran for a hearing in September 1999 
before a member of the Board and issued a letter notifying 
the veteran of the place and time at which he was to appear.  
The letter was addressed to the veteran's last known address 
and has not been returned by the Postal Service as 
undeliverable.  However, the veteran failed to report for his 
hearing.  A request for postponement has not been received or 
granted.  The veteran has not asserted any good cause for not 
attending the scheduled hearing.  Under these circumstances, 
regulations require that the case be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (1999).  

Considering the foregoing, the Board finds it has met its 
obligation to afford the appellant an opportunity for a 
hearing.  "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants referral to the 
appropriate officials for the assignment of an extraschedular 
rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  The service-connected neuralgia of the right inguinal 
hernia incision, status post revision of ilioinguinal and 
iliohypogastric nerves is currently manifested by complaints 
of pain and by objective findings of normal sensation to 
light touch and pinprick.

3.  There is no objective evidence of recurrent inguinal 
herniae.

4.  The veteran currently exhibits a residual scar of the 
right inguinal herniorrhaphy, which is well-healed and non-
attached, but is shown to be tender.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the service connected neuralgia of the right inguinal 
hernia incision, status post revision of ilioinguinal and 
iliohypogastric nerves have not been satisfied.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.31, 4.124a, Diagnostic Code 8599-8530 (1999).

2.  The criteria for a compensable evaluation for the service 
connected right inguinal herniorrhaphy have not been 
satisfied.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.114, Diagnostic Code 7338 
(1999).

3.  The criteria for a separate 10 percent evaluation and no 
greater for the residual scar of the right inguinal 
herniorrhaphy have been satisfied.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Regulations require review of the recorded history of a 
disability.  However, they do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in August 1997 
originally granted service connection for neuralgia of the 
right inguinal hernia incision, status post revision of 
ilioinguinal and iliohypogastric nerves, and for right 
inguinal herniorrhaphy.  The evidence then of record included 
service medical records, which show the veteran underwent 
right inguinal repair and, subsequently, required exploratory 
surgery involving the diversion of ilioinguinal and 
iliohypogastric nerves while on active duty.  A copy of 
Physical Evaluation Board (PEB) proceedings, dated in 
September 1996, reveal, however, that the veteran continued 
to complain of pain in the right inguinal incision area even 
after the corrective surgery.  The chronic right inguinal 
pain and resultant profile restrictions rendered him unable 
to perform his duties, according to the proceedings, and he 
was subsequently discharged.  His report of physical 
examination at discharge, dated in June 1996 disclosed a 
diagnosis of incisional neuralgia, secondary to surgical 
incision and noted that the veteran had a permanent profile, 
which precluded lifting more than 25 pounds.  A 10 percent 
evaluation was assigned for the service-connected right 
inguinal incision site neuralgia, and a noncompensable 
evaluation was assigned for the right inguinal herniorrhaphy.  
These evaluations have been confirmed and continued to the 
present.

As noted above, the veteran has appealed the assignment of a 
10 percent evaluation for the service-connected right 
inguinal incision site neuralgia.  He has also appealed the 
assignment of a noncompensable evaluation for the right 
inguinal herniorrhaphy.  He avers that he experiences 
constant, extreme pain. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness of these systems in self-support.  
38 C.F.R. § 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

A.  Neuralgia of Right Inguinal Incision Site

The Schedule stipulates that peripheral neuralgia-which is 
characterized usually by a dull and intermittent pain of 
typical distribution so as to identify the nerve-is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum evaluation equal to that warranted for 
"moderate" incomplete paralysis of the nerve.  Tic 
douloureux or trifacial neuralgia may be rated up to complete 
paralysis of the affected nerve.  38 C.F.R. § 4.124 (1999).  
Neuritis, cranial or peripheral-characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant, 
sometimes excruciating, pain is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  Where the symptoms of 
neuritis does not involve the organic changes specified, the 
maximum rating that may be assigned is that for "moderate" 
symptoms of incompletely paralysis or, with sciatic nerve 
involvement, for those which are "moderately severe."  
38 C.F.R. § 4.123 (1999).  The diagnostic number, and rating 
criteria, is to be assigned according to the nerve involved.  
Id.

The current 10 percent rating for neuralgia of the right 
inguinal hernia incision, status post revision of 
ilioinguinal and iliohypogastric nerves was assigned under 
Diagnostic Code 8599-8530, for neuralgia of the right 
inguinal hernia incision rated analogous to paralysis of the 
ilio-inguinal nerve.  See 38 C.F.R. § 4.27 (1999). Under 
Diagnostic Code 8530, paralysis of the ilio-inguinal nerve 
warrants a 10 percent evaluation where symptoms are "severe 
to complete."  The veteran meets this criteria in that he 
complains of constant, severe pain in the right inguinal 
hernia repair incision, undiminished by subsequent repair 
attempts.  In addition, he complains of numbness.

A March 1998 VA examination report is of record and reveals 
subjective complaints of constant pain in the right incision 
area following the initial right inguinal hernia repair with 
no improvement following the subsequent corrective surgery.  
The veteran further reported numbness below the incision.  
The examiner objectively observed the veteran to exhibit 
normal sensation to light touch and pinprick around the 
incision area, to walk with normal gait and carriage, and to 
undress and dress without difficulty.  The report shows a 
diagnosis of nerve entrapment syndrome, bilaterally, after 
operations for inguinal herniae.

The Board notes that the veteran's symptoms involve 
complaints of intermittent and constant pain that is, at 
times, severe.  It appears that the RO assigned the higher 
evaluation because the disability picture presented is more 
accurately characterized under, and rated in accordance with, 
38 C.F.R. § 4.123 for neuritis, rather than the description 
of symptomatology proffered by 38 C.F.R. § 4.124, for 
neuralgia.  See 38 C.F.R. § 4.7 (1999).  The Board agrees.

No higher evaluation is provided under this diagnostic code.  
Thus, an increased evaluation under this diagnostic code 
cannot be awarded on a schedular basis.  Extraschedular 
consideration will be further discussed below.  The medical 
evidence of record does not identify any other nerve 
involvement contemplated by the regulations.  As mentioned 
above, the RO has already granted the highest evaluation-
that awarded for complete paralysis of the ilioinguinal 
nerve-for this disability.

After consideration of the evidence, the Board finds that the 
criteria for a schedular evaluation greater than 10 percent 
under Diagnostic Code 8399-8530 are not met.  Specifically, 
the veteran is already receiving the maximum evaluation 
offered under this diagnostic code-that awarded for complete 
paralysis of the ilioinguinal nerve.  There is no greater 
evaluation available under Diagnostic Code 8530.  In 
addition, the medical evidence of record simply does not 
establish the involvement of any other nerve for which an 
evaluation is available.

B.  Right Inguinal Hernia

The Schedule stipulates, at Diagnostic Code 7338, that a 
noncompensable evaluation is afforded a hernia that has 
either not been operated on and is remediable, or that is 
small, reducible, or without true hernia protrusion.  A 10 
percent evaluation is warranted for an inguinal hernia that 
is postoperative and recurrent, readily reducible, and well 
supported by truss or belt.  A 30 percent evaluation is 
granted for an inguinal hernia that is small, postoperative 
and recurrent or not postoperative and irremediable, and not 
well supported by a truss or not readily reducible. 

The veteran avers that he experiences pain in his right 
inguinal area.  In addition, the March 1998 VA examination 
report shows that he reported numbness below the incision.  
However, the Board notes that the pain has been associated 
with neuralgia in the right hernia incision site-which has 
been service-connected and compensated under another, 
separate, diagnostic code.  Thus, complaints of pain and 
numbness will not be considered in the evaluation of the 
service-connected right inguinal herniorrhaphy. 

Moreover, the medical evidence reflects that the veteran 
currently exhibits no symptoms that may be attributed to this 
disability, despite his inservice history of right hernia 
repair.  Specifically, the March 1998 VA examination report 
notes no evidence of a recurrent inguinal hernia.  Rather, 
the examiner observed the veteran to walk and carry himself 
normally, and to undress and dress himself without 
difficulty.  In addition, the medical evidence of record does 
not demonstrate that the veteran requires a truss.  Finally, 
the claims file reflects no treatment records showing 
complaints of or treatment for a recurrent right inguinal 
hernia, and the veteran has not averred that he has sought 
such treatment.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation for the service-
connected right inguinal herniorrhaphy are not met.  
Specifically, the medical evidence of record establishes that 
the veteran's right inguinal hernia has not recurred and is, 
currently, asymptomatic.  The evidence further does not 
demonstrate that the veteran requires a truss.  The veteran 
is competent to report the nature of his symptoms.  However, 
the most recent medical evidence of record objectively 
demonstrates no current symptomatology-including 
recurrence-that may be attributed to the right inguinal 
hernia.


C.  Esteban v. Brown Considerations

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether increased 
evaluations are warranted for the service-connected right 
inguinal incision site neuralgia and right inguinal 
herniorrhaphy under Diagnostic Codes 8599-8530 and 7338, 
respectively, the Board will also analyze whether a 
compensable evaluation is warranted for the scar that is a 
residual of the resultant inservice surgeries, under 
Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only if it is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration."  The 
examiner conducting the March 1998 VA examination objectively 
observed tenderness in the right inguinal hernia site, albeit 
the scar was "well healed."

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body which is affected.  The veteran has not alleged, and 
the medical evidence does not demonstrate, that any part of 
his body movement is limited by the scar.  In addition, the 
examiner specifically noted in March 1998 that the scar was 
non-attached.  Thus, there is no such residual which can be 
considered under Diagnostic Code 7805.

After consideration of the evidence, the Board finds that the 
criteria for a separate 10 percent evaluation, and no 
greater, are met under Diagnostic Code 7804.  Specifically, 
the medical evidence of record establishes that the veteran 
exhibits tenderness at the site of the right hernia repair 
and subsequent corrective surgery, but that the scar is 
otherwise well-healed and non-adherent.


D.  Consideration under 38 C.F.R. § 3.321(b)(1)

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  While a higher rating is not 
available for right inguinal hernia incision site neuralgia, 
a higher rating is available for an inguinal hernia that is a 
recurrent.  In addition, additional evaluations are available 
for scars that are adherent.  However, the medical evidence 
reflects that the required manifestations that would justify 
a higher rating on an extraschedular basis are not present in 
this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
recently required hospitalization for his right inguinal 
incision site neuralgia, his right inguinal hernia repair, or 
the residual scar, nor is it shown that he currently requires 
frequent treatment for these conditions.  The veteran has 
averred that these conditions preclude him from working more 
than part-time, and the evidence of record shows that he was 
discharged from active service with a permanent profile 
precluding him from lifting anything over 25 pounds in 
weight.  However, there is nothing in the evidence of record 
to show the veteran cannot perform duties that do not require 
physical labor.  In fact, the March 1998 VA examination 
report shows that the veteran was then employed with the U.S. 
Postal Service.  Moreover, the medical evidence of record 
shows that the veteran has other service connected and 
nonservice connected disabilities including, inter alia, 
status post left hernia repair and incision site neuralgia, 
status post removal of a lymph node in the left groin area, 
and thoracolumbar strain.  Thus, the Board cannot find 
medical evidence that the impairment resulting from the 
service-connected neuralgia of right inguinal hernia 
incision, status post revision of ilioinguinal and 
iliohypogastric nerves, right inguinal herniorrhaphy, and 
resultant scar, alone, interfere markedly with the veteran's 
employment.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from the neuralgia of 
right inguinal hernia incision, status post revision of 
ilioinguinal and iliohypogastric nerves, right inguinal 
herniorrhaphy, and resultant scar, is adequately compensated 
by the 10 percent schedular evaluation under Diagnostic Code 
8599-8530, the noncompensable schedular evaluation under 
Diagnostic Code 7338, and the separate 10 percent schedular 
evaluation granted under Diagnostic Code 7804.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.


ORDER

An evaluation of more than 10 percent for neuralgia in right 
hernia incision, status post revision of ilioinguinal and 
iliohypogastric nerves is denied.  A compensable evaluation 
for right inguinal herniorrhaphy is denied.

A separate 10 percent evaluation, and no greater, for the 
residual scar of the right inguinal herniorrhaphy and 
subsequent corrective surgery is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

